EXHIBIT 10.1

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

INDUSTRIAL INCOME OPERATING PARTNERSHIP LP

A DELAWARE LIMITED PARTNERSHIP

February 9, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

   1

Article 1 DEFINED TERMS

   2

Article 2 PARTNERSHIP FORMATION AND IDENTIFICATION

   12

2.1

   Formation    12

2.2

   Name, Office and Registered Agent    12

2.3

   Partners    12

2.4

   Term and Dissolution    12

2.5

   Filing of Certificate and Perfection of Limited Partnership    13

2.6

   Certificates Describing Partnership Units and Special Partnership Units    13

Article 3 BUSINESS OF THE PARTNERSHIP

   13

Article 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS

   14

4.1

   Capital Contributions    14

4.2

   Additional Capital Contributions and Issuances of Additional Partnership
Interests    14

4.3

   Additional Funding    16

4.4

   Capital Accounts    16

4.5

   Percentage Interests    17

4.6

   No Interest On Contributions    17

4.7

   Return Of Capital Contributions    17

4.8

   No Third Party Beneficiary    17

Article 5 PROFITS AND LOSSES; DISTRIBUTIONS

   18

5.1

   Allocation of Profit and Loss    18

5.2

   Distribution of Cash    20

5.3

   REIT Distribution Requirements    22

5.4

   No Right to Distributions in Kind    22

5.5

   Limitations on Return of Capital Contributions    22

5.6

   Distributions Upon Liquidation    22

5.7

   Substantial Economic Effect    22

Article 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

   23

6.1

   Management of the Partnership    23

6.2

   Delegation of Authority    25

6.3

   Indemnification and Exculpation of Indemnitees    25

6.4

   Liability of the General Partner    27

6.5

   Reimbursement of General Partner    28

6.6

   Outside Activities    28

6.7

   Employment or Retention of Affiliates    29

6.8

   General Partner Participation    29

6.9

   Title to Partnership Assets    29



--------------------------------------------------------------------------------

6.10

   Miscellaneous    30

6.11

   No Duplication of Fees or Expenses    30

Article 7 CHANGES IN GENERAL PARTNER

   30

7.1

   Transfer of the General Partner’s Partnership Interest    30

7.2

   Admission of a Substitute or Additional General Partner    32

7.3

   Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
   33

7.4

   Removal of a General Partner    33

Article 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

   34

8.1

   Management of the Partnership    34

8.2

   Power of Attorney    34

8.3

   Limitation on Liability of Limited Partners    35

8.4

   Ownership by Limited Partner of Corporate General Partner or Affiliate    35

8.5

   Redemption Right    35

8.6

   Registration    37

8.7

   Redemption or Conversion of Special Partnership Units    37

8.8

   Distribution Reinvestment Plan    39

Article 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

   39

9.1

   Purchase for Investment    39

9.2

   Restrictions on Transfer of Limited Partnership Interests    39

9.3

   Admission of Substitute Limited Partner    41

9.4

   Rights of Assignees of Partnership Interests    42

9.5

   Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
   42

9.6

   Joint Ownership of Interests    42

Article 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

   43

10.1

   Books and Records    43

10.2

   Custody of Partnership Funds; Bank Accounts    43

10.3

   Fiscal and Taxable Year    43

10.4

   Annual Tax Information and Report    43

10.5

   Tax Matters Partner; Tax Elections; Special Basis Adjustments    44

10.6

   Reports to Limited Partners    44

10.7

   Safe Harbor Election    45

Article 11 AMENDMENT OF AGREEMENT; MERGER

   45

Article 12 GENERAL PROVISIONS

   45

12.1

   Notices    45

12.2

   Survival of Rights    46

12.3

   Additional Documents    46

12.4

   Severability    46

12.5

   Entire Agreement    46

12.6

   Pronouns and Plurals    46



--------------------------------------------------------------------------------

12.7

   Headings    46

12.8

   Counterparts    46

12.9

   Governing Law    46

EXHIBITS

EXHIBIT A - Partners, Capital Contributions and Percentage Interests or Special
Percentage Interests

EXHIBIT B - Notice of Exercise of Redemption Right



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

INDUSTRIAL INCOME OPERATING PARTNERSHIP LP

RECITALS

This Amended and Restated Limited Partnership Agreement (this “Agreement”) is
entered into this 9th day of February, 2010, between Industrial Income Trust
Inc., a Maryland corporation (the “General Partner”) and the Limited Partners
set forth on Exhibit A attached hereto. Capitalized terms used herein but not
otherwise defined shall have the meanings given them in Article 1.

AGREEMENT

WHEREAS, the General Partner intends to qualify as a real estate investment
trust under the Internal Revenue Code of 1986, as amended;

WHEREAS, Industrial Income Operating Partnership LP (the “Partnership”), was
formed on May 19, 2009 as a limited partnership under the laws of the State of
Delaware, pursuant to a Certificate of Limited Partnership filed with the Office
of the Secretary of State of the State of Delaware on May 19, 2009;

WHEREAS, the General Partner desires to conduct its current and future business
through the Partnership;

WHEREAS, in furtherance of the foregoing, the General Partner desires to
contribute certain assets to the Partnership from time to time;

WHEREAS, in exchange for the General Partner’s contribution of assets, the
parties desire that the Partnership issue Partnership Units to the General
Partner in accordance with the terms of this Agreement;

WHEREAS, the Limited Partners will contribute certain of their property to the
Partnership in exchange for Partnership Units or Special Partnership Units in
accordance with the terms of this Agreement;

WHEREAS, in furtherance of the Partnership’s business, the Partnership will
acquire Properties and other assets from time to time by means of the
contribution of such Properties or other assets to the Partnership by the owners
thereof in exchange for Partnership Units;

WHEREAS, the parties hereto wish to establish herein their respective rights and
obligations in connection with all of the foregoing and certain other matters;
and

WHEREAS, the parties hereto are party to a Limited Partnership Agreement, dated
as of December 16, 2009 (the “Original Limited Partnership Agreement”);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
the Original Limited Partnership Agreement shall be and hereby is amended and
restated in its entirely as follows:

ARTICLE 1

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“ADDITIONAL FUNDS” has the meaning set forth in Section 4.3 hereof.

“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5 hereof or REIT
Shares issued pursuant to a distribution reinvestment plan of the General
Partner) or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.2(a)(ii).

“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, (iii) costs and
expenses relating to the formation and continuity of existence and operation of
the General Partner and any Subsidiaries thereof (which Subsidiaries shall, for
purposes hereof, be included within the definition of General Partner),
including taxes, fees and assessments associated therewith, (iv) costs and
expenses relating to any Offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such Offering, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (v) costs and expenses associated with any repurchase of any
securities by the General Partner, (vi) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
the General Partner under federal, state or local laws or regulations, including
filings with the Commission, (vii) costs and expenses associated with compliance
by the General Partner with laws, rules and regulations promulgated by any
regulatory body, including the Commission and any securities exchange,
(viii) costs and expenses associated with any 401(k) plan, incentive plan, bonus
plan or other plan providing for compensation for the employees of the General
Partner, (ix) costs and expenses incurred by the General Partner relating to any
issuing or redemption of Partnership Interests and (x) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership; provided,
however, that Administrative Expenses shall not include any administrative costs
and expenses incurred by the General Partner that are attributable to Properties
or partnership interests in a Subsidiary Partnership that are owned by the
General Partner directly.

 

2



--------------------------------------------------------------------------------

“ADVISOR” or “ADVISORS” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts all or substantially all of such
functions.

“ADVISORY AGREEMENT” means the agreement between the General Partner, the
Partnership and the Advisor pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the General Partner.

“AFFILIATE” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

“AGREED VALUE” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units or Special Partnership Units issued to each Partner, and the Agreed Value
of non-cash Capital Contributions as of the date of contribution are set forth
on Exhibit A.

“AGREEMENT” means this Amended and Restated Limited Partnership Agreement, as
amended, modified supplemented or restated from time to time, as the context
requires.

“APPLICABLE PERCENTAGE” has the meaning provided in Section 8.5(b) hereof.

“ASSET” means any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the General Partner, directly or indirectly through one or more of its
Affiliates.

“CAPITAL ACCOUNT” has the meaning provided in Section 4.4 hereof.

“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“CARRYING VALUE” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in

 

3



--------------------------------------------------------------------------------

accordance with the rules set forth in Regulations Section 1.704-1(b)(2)(iv)(f),
as provided for in Section 4.4. In the case of any asset of the Partnership that
has a Carrying Value that differs from its adjusted tax basis, the Carrying
Value shall be adjusted by the amount of depreciation, depletion and
amortization calculated for purposes of the allocations of net profit and net
loss pursuant to Article 5 hereof rather than the amount of depreciation,
depletion and amortization determined for federal income tax purposes.

“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the lesser
of (i) the Value of the REIT Shares Amount on the date of receipt by the General
Partner of a Notice of Redemption or (ii) the applicable Redemption Price
determined by the General Partner.

“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

“CHARTER” means the Amended and Restated Articles of Incorporation of the
General Partner filed with the Maryland State Department of Assessments and
Taxation, as amended or restated from time to time.

“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“COMMISSION” means the U.S. Securities and Exchange Commission.

“CONVERSION FACTOR” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor

 

4



--------------------------------------------------------------------------------

shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.

“DEFAULTING LIMITED PARTNER” has the meaning provided in Section 5.2(c) hereof.

“DIRECTOR” shall have the meaning set forth in the Charter.

“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“EXCEPTED HOLDER LIMIT” shall have the meaning set forth in the Charter.

“GENERAL PARTNER” means Industrial Income Trust Inc., a Maryland corporation,
and any Person who becomes a substitute or additional General Partner as
provided herein, and any of their successors as General Partner.

“GENERAL PARTNER LOAN” has the meaning provided in Section 5.2(c) hereof.

“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“INDEMNITEE” means the General Partner, the Advisor or any of its Affiliates or
any employee, Director or Affiliate of the General Partner or the Partnership.

“INDEPENDENT DIRECTORS” shall have the meaning set forth in the Charter.

“JOINT VENTURE” means those joint venture, co-investment, co-ownership or
partnership arrangements in which the General Partner or any of its subsidiaries
is a co-venturer or general partner established to acquire or hold Assets.

 

5



--------------------------------------------------------------------------------

“LIMITED PARTNER” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

“LIQUIDITY EVENT” shall include, but shall not be limited to, (i) a Listing,
(ii) a sale, merger or other transaction in which the Stockholders either
receive, or have the option to receive, cash, securities redeemable for cash,
and/or securities of a publicly traded company, and (iii) the sale of all or
substantially all of the Corporation’s Assets where Stockholders either receive,
or have the option to receive, cash or other consideration.

“LISTING” means the listing of the REIT Shares on a national securities exchange
or the receipt by the holders of the REIT Shares of securities that are listed
on a national securities exchange. Upon such Listing, the REIT Shares shall be
deemed “Listed.”

“MORTGAGES” means, in connection with mortgage financing provided, invested in,
participated in or purchased by the General Partner, all of the notes, deeds of
trust, security interests or other evidences of indebtedness or obligations,
which are secured or collateralized by Real Property owned by the borrowers
under such notes, deeds of trust, security interests or other evidences of
indebtedness or obligations.

“NET SALES PROCEEDS” means, in the case of a transaction described in clause
(i)(A) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the General Partner or
the Partnership, including all real estate commissions, closing costs and legal
fees and expenses. In the case of a transaction described in clause (i)(B) of
such definition, Net Sales Proceeds means the proceeds of any such transaction
less the amount of selling expenses incurred by or on behalf of the General
Partner or the Partnership, including any legal fees and expenses and other
selling expenses incurred in connection with such transaction. In the case of a
transaction described in clause (i)(C) of such definition, Net Sales Proceeds
means the proceeds of any such transaction actually distributed to the General
Partner or the Partnership from the Joint Venture less the amount of any selling
expenses, including legal fees and expenses incurred by or on behalf of the
General Partner (other than those paid by the Joint Venture). In the case of a
transaction or series of transactions described in clause (i)(D) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a Mortgage or in
satisfaction thereof other than regularly scheduled interest payments) less the
amount of selling expenses incurred by or on behalf of the General Partner or
the Partnership, including all commissions, closing costs and legal fees and
expenses. In the case of a transaction described in clause (i)(E) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the General Partner
or the Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with

 

6



--------------------------------------------------------------------------------

such transaction. In the case of a transaction described in clause (ii) of the
definition of Sale, Net Sales Proceeds means the proceeds of such transaction or
series of transactions less all amounts generated thereby which are reinvested
in one or more Assets within 180 days thereafter and less the amount of any real
estate commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the General Partner or the Partnership in
connection with such transaction or series of transactions. Net Sales Proceeds
shall also include any amounts that the General Partner determines, in its
discretion, to be economically equivalent to proceeds of a Sale. Net Sales
Proceeds shall not include any reserves established by the General Partner in
its sole discretion.

“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

“OFFER” has the meaning set forth in Section 7.1(c) hereof.

“OFFERING” means the offer and sale of REIT Shares to the public.

“OP UNITHOLDERS” means all holders of Partnership Interests other than the
Special OP Unitholders.

“ORIGINAL LIMITED PARTNER” means the Limited Partners designated as “Original
Limited Partners” on Exhibit A hereto.

“OWNERSHIP LIMIT” shall have the meaning set forth in the Charter.

“PARTNER” means any General Partner or Limited Partner.

“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“PARTNERSHIP” means Industrial Income Operating Partnership LP, a Delaware
limited partnership.

“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

“PARTNERSHIP LOAN” has the meaning provided in Section 5.2(c) hereof.

“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

 

7



--------------------------------------------------------------------------------

“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.

“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder excluding the Partnership Interests
represented by Special Partnership Units. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as such Exhibit may be
amended from time to time.

“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.

“PERSON” means an individual, corporation, partnership, limited liability
company, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity and also includes a group as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended from time to time, and a group to which an Excepted Holder Limit
applies.

“PROPERTY” means, as the context requires, all or a portion of each Real
Property acquired by the General Partner, directly or indirectly through joint
venture or co-ownership arrangements or other partnership or investment
entities.

“REAL PROPERTY” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

“REDEMPTION” has the meaning provided in Section 8.5(a) hereof.

“REDEMPTION PRICE” means the Value of the REIT Shares Amount on the date of
receipt by the General Partner of a Notice of Redemption multiplied by any
discount determined by the General Partner, including but not limited to, any
discount based upon the combined number of years that the applicable Partner has
held the Partnership Units offered for redemption.

“REDEMPTION RIGHT” has the meaning provided in Section 8.5(a) hereof.

“REDEMPTION SHARES” has the meaning provided in Section 8.6(a) hereof.

 

8



--------------------------------------------------------------------------------

“REGULATIONS” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“REGULATORY ALLOCATIONS” has the meaning set forth in Section 5.1(H) hereof.

“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that qualifies as a real estate investment trust
under Sections 856 through 860 of the Code, and any successor or other
provisions of the Code relating to real estate investment trusts (including
provisions as to the attribution of ownership of beneficial interests therein)
and the regulations promulgated thereunder.

“REIT SHARE” means a common share of beneficial interest in the General Partner
(or successor entity, as the case may be).

“REIT SHARES AMOUNT” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by a Tendering Party,
multiplied by the Conversion Factor as adjusted to and including the Specified
Redemption Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.

“RELATED PARTY” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).

“SAFE HARBOR” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.

“SAFE HARBOR ELECTION” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43 , issued on May 19, 2005.

“SAFE HARBOR REGULATION” means Proposed Treasury Regulations Section 1.83-3(l)
issued on May 19, 2005.

“SALE” means (i) any transaction or series of transactions whereby: (A) the
General Partner or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance

 

9



--------------------------------------------------------------------------------

proceeds or condemnation awards; (B) the General Partner or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the General Partner or the
Partnership in any Joint Venture in which it is a co-venturer or partner;
(C) any Joint Venture directly or indirectly (except as described in other
subsections of this definition) in which the General Partner or the Partnership
as a co-venturer or partner sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including any event with
respect to any Property which gives rise to insurance claims or condemnation
awards; (D) the General Partner or the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its interest in any Mortgage or portion thereof
(including with respect to any Mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such Mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the General
Partner or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested by the
General Partner in one or more Assets within 180 days thereafter.

“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

“SERVICE” means the United States Internal Revenue Service.

“SPECIAL OP UNITHOLDERS” means the holders of Special Partnership Units.

“SPECIAL PARTNERSHIP UNIT” means a unit of a series of Partnership Interests,
designated as Special Partnership Units, issued pursuant to Section 4.1. The
number of Special Partnership Units outstanding and the Special Percentage
Interests in the Partnership represented by such Special Partnership Units are
set forth on Exhibit A, as such Exhibit may be amended from time to time. A
holder of a Special Partnership Unit shall have the same rights and preferences
as a holder of a Partnership Unit under this Agreement that is a Limited Partner
except as set forth in Sections 5.1(a), 5.2(b), 7.1(c), 8.5, 8.6 and 8.7.

“SPECIAL PERCENTAGE INTEREST” shall mean the percentage ownership interest in
the Partnership of each Special OP Unitholder, as determined by dividing the
Special Partnership Units owned by each Special OP Unitholder by the total
number of Special Partnership Units then outstanding. The Special Percentage
Interest of each Partner shall be as set forth on Exhibit A, as such Exhibit may
be amended from time to time.

“SPECIFIED REDEMPTION DATE” means the first business day of the month that is at
least sixty (60) business days after the receipt by the General Partner of the
Notice of Redemption.

 

10



--------------------------------------------------------------------------------

“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“SUBSIDIARY PARTNERSHIP” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.

“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.

“SUCCESSOR ENTITY” has the meaning provided in the definition of “Conversion
Factor” contained herein.

“SURVIVOR” has the meaning set forth in Section 7.1(d) hereof.

“TAX MATTERS PARTNER” has the meaning described in Section 10.5(a) hereof.

“TERMINATION EVENT” means the termination or nonrenewal of the Advisory
Agreement (i) in connection with a merger, sale of Assets or other transaction
involving the General Partner pursuant to which a majority of the Directors then
in office are replaced or removed, (ii) by the Advisor for “good reason” (as
defined in the Advisory Agreement), or (iii) by the General Partner and/or the
Partnership other than for “cause” (as defined in the Advisory Agreement).

“TENDERED UNITS” has the meaning provided in Section 8.5(a) hereof.

“TENDERING PARTY” has the meaning provided in Section 8.5(a) hereof.

“TRANSACTION” has the meaning set forth in Section 7.1(c) hereof.

“TRANSFER” has the meaning set forth in Section 9.2(a) hereof.

“VALUATION DATE” has the meaning set forth in Section 8.7(b) hereof.

“VALUE” means the fair market value per share of REIT Shares which will equal:
(i) if REIT Shares are Listed, the average closing price per share for the
previous thirty business days, (ii) if REIT Shares are not Listed, (a) the most
recent offering price per share or share equivalent of REIT Shares, until
December 31st of the year following the year in which the most recently
completed offering of REIT Shares has expired, and (b) thereafter, such price
per REIT Share as the management of the General Partner determines in good
faith.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1 Formation. The Partnership was formed as a limited partnership pursuant to
the Act and all other pertinent laws of the State of Delaware, for the purposes
and upon the terms and conditions set forth in this Agreement.

2.2 Name, Office and Registered Agent. The name of the Partnership is Industrial
Income Operating Partnership LP. The specified office and place of business of
the Partnership shall be 518 17th Street, 17th Floor, Denver, Colorado 80202.
The General Partner may at any time change the location of such office, provided
the General Partner gives notice to the Partners of any such change. The name
and address of the Partnership’s registered agent is Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The sole
duty of the registered agent as such is to forward to the Partnership any notice
that is served on him as registered agent.

2.3 Partners.

(a) The General Partner of the Partnership is Industrial Income Trust Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.

(b) The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.

2.4 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2039, except that the Partnership shall be dissolved upon the first
to occur of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, removal or withdrawal of a General Partner unless the business of
the Partnership is continued pursuant to Section 7.3(b) hereof;

(ii) The passage of ninety (90) days after the sale or other disposition of all
or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or

(iii) The election by the General Partner that the Partnership should be
dissolved.

 

12



--------------------------------------------------------------------------------

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel any
Certificate(s) and liquidate the Partnership’s assets and apply and distribute
the proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.5 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.6 Certificates Describing Partnership Units and Special Partnership Units. At
the request of a Limited Partner, the General Partner, at its option, may issue
(but in no way is obligated to issue) a certificate summarizing the terms of
such Limited Partner’s interest in the Partnership, including the number of
Partnership Units and Special Partnership Units owned and the Percentage
Interest and Special Percentage Interest represented by such Partnership Units
and Special Partnership Units as of the date of such certificate. Any such
certificate (i) shall be in form and substance as approved by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:

This certificate is not negotiable. The Partnership Units and Special
Partnership Units represented by this certificate are governed by and
transferable only in accordance with the provisions of the Limited Partnership
Agreement of Industrial Income Operating Partnership LP, as amended from time to
time.

ARTICLE 3

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture, co-ownership or other similar arrangement
to engage in any of the foregoing or the ownership of interests in any entity
engaged in any of the foregoing and (iii) to do anything necessary or incidental
to the foregoing. In connection with the foregoing, and without limiting the
General Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and upon such qualification
the avoidance of income and excise taxes on the General Partner inures to the
benefit of all the Partners and not solely to the

 

13



--------------------------------------------------------------------------------

General Partner. Notwithstanding the foregoing, the Limited Partners agree that
the General Partner may terminate its status as a REIT under the Code at any
time to the full extent permitted under the Charter. The General Partner on
behalf of the Partnership shall also be empowered to do any and all acts and
things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1 Capital Contributions. The General Partner and the initial Limited Partners
have made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A, as such
Exhibit may be amended from time to time.

4.2 Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.2.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, including but not
limited to Partnership Units issued in connection with acquisitions of
properties, to the Partners (including the General Partner) or to other Persons
for such consideration and on such terms and conditions as shall be established
by the General Partner in its sole and absolute discretion, all without the
approval of any Limited Partners. Any additional Partnership Interests issued
thereby may be issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any Limited Partner, subject to Delaware law, including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests;
(ii) the right of each such class or series of Partnership Interests to share in
Partnership distributions; and (iii) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
provided, however, that no additional Partnership Interests shall be issued to
the General Partner unless:

(1) (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance

 

14



--------------------------------------------------------------------------------

with this Section 4.2 and (B) the General Partner shall make a Capital
Contribution to the Partnership in an amount equal to the proceeds raised in
connection with the issuance of such shares of stock of or other interests in
the General Partner;

(2) the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or

(3) the additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii) Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner contributes the proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors. Without limiting the foregoing, the General Partner is
expressly authorized to issue Additional Securities for less than fair market
value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise, and (y) the General Partner contributes all
proceeds from such issuance to the Partnership. For example, in the event the
General Partner issues REIT Shares for a cash purchase price and contributes all
of the proceeds of such issuance to the Partnership as required hereunder, the
General Partner shall be issued a number of additional Partnership Units equal
to the product of (A) the number of such REIT Shares issued by the General
Partner, the proceeds of which were so contributed, multiplied by (B) a
fraction, the numerator of which is 100%, and the denominator of which is the
Conversion Factor in effect on the date of such contribution.

 

15



--------------------------------------------------------------------------------

(b) Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 hereof and in connection
with the required issuance of additional Partnership Units to the General
Partner for such Capital Contributions pursuant to Section 4.2(a) hereof.

4.3 Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise, provided,
however, that the Partnership may not borrow money from its Affiliates, unless a
majority of the Directors of the General Partner (including a majority of
Independent Directors) not otherwise interested in such transaction approve the
transaction as being fair, competitive, and commercially reasonable and no less
favorable to the Partnership than comparable loans between unaffiliated parties.

4.4 Capital Accounts.

(a) A separate capital account (each a “Capital Account”) shall be maintained
for each Partner in accordance with the rules of Treasury Regulations
Section 1.704-1(b)(2)(iv), and this Section 4.4 shall be interpreted and applied
in a manner consistent therewith. Whenever the Partnership would be permitted to
adjust the Capital Accounts of the Partners pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership property,
the Partnership may so adjust the Capital Accounts of the Partners. In the event
that the Capital Accounts of the Partners are adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership
property, (i) the Capital Accounts of the Partners shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the book value of the
Partnership property shall be treated as income, gain, deduction and/or loss for
purposes of applying the allocation provisions of Article 5. In the event that
Code Section 704(c) applies to Partnership property, the Capital Accounts of the
Partners shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain and loss, as computed for book purposes, with respect to
such property.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding any provision herein to the contrary, any fees, expenses or
other costs of the Partnership that are required to be paid by the General
Partner without reimbursement and that are required to be treated as capital
contributions to the Partnership for purposes of the Treasury Regulations
promulgated under Section 704(b) of the Code, shall be added to the balance of
the General Partner’s Capital Account.

4.5 Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.5,
the net profits and net losses (and items thereof) for the taxable year in which
the adjustment occurs shall be allocated between the part of the year ending on
the day when the Partnership’s property is revalued by the General Partner and
the part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate net profits and net losses (or
items thereof) for the taxable year in which the adjustment occurs. The
allocation of net profits and net losses (or items thereof) for the earlier part
of the year shall be based on the Percentage Interests before adjustment, and
the allocation of net profits and net losses (or items thereof) for the later
part shall be based on the adjusted Percentage Interests.

4.6 No Interest On Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.7 Return Of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.8 No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

PROFITS AND LOSSES; DISTRIBUTIONS

5.1 Allocation of Profit and Loss.

(a) General. Net profit and net loss (or items thereof) of the Partnership for
each fiscal year or other applicable period of the Partnership shall be
allocated among the OP Unitholders in accordance with their respective
Percentage Interests.

(b) General Partner Gross Income Allocation. There shall be specially allocated
to the General Partner an amount of (i) first, items of Partnership income and
(ii) second, items of Partnership gain during each fiscal year or other
applicable period, before any other allocations are made hereunder, in an amount
equal to the excess, if any, of (A) the cumulative distributions made to the
General Partner under Section 6.5(b) hereof, other than distributions which
would properly be treated as “guaranteed payments” or which are attributable to
the reimbursement of expenses which would properly be deductible by the
Partnership, over (B) the cumulative allocations of Partnership income and gain
to the General Partner under this Section 5.1(b).

(c) Special Allocation with Respect to Sales. Items of income, gain, credit,
loss and deduction of the Partnership for each fiscal year or other applicable
period from Sales, other than any such items allocated under Section 5.1(b),
shall be allocated among the Partners in a manner that will, as nearly as
possible (after giving effect to the allocations under Section 5.1(a), 5.1(b)
and 5.1(d), cause the Capital Account balance of each Partner at the end of such
fiscal year or other applicable period to equal (i) the amount of the
hypothetical distribution that such Partner would receive if the Partnership
were liquidated on the last day of such period and all assets of the
Partnership, including cash, were sold for cash equal to their Carrying Value,
taking into account any adjustments thereto for such period, all liabilities of
the Partnership were satisfied in full in cash according to their terms (limited
with respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability) and Net Sales Proceeds (after satisfaction of such
liabilities) were distributed in full pursuant to Section 5.2(b)(i), minus
(ii) the sum of such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain and the amount, if any and without duplication,
that the Partner would be obligated to contribute to the capital of the
Partnership, all computed as of the date of the hypothetical sale of assets.

(d) Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” with respect

 

18



--------------------------------------------------------------------------------

to the liability to which such deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-(2)(g), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(i)(4) and the
ordering rules contained in Regulations Section 1.704-2(j). A Partner’s
“interest in partnership profits” for purposes of determining its share of the
excess nonrecourse liabilities of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3) shall be such Partner’s Percentage Interest.

(e) Qualified Income Offset. If a Partner unexpectedly receives in any taxable
year an adjustment, allocation, or distribution described in subparagraphs (4),
(5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases
a deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated specially for
such taxable year (and, if necessary, later taxable years) items of income and
gain in an amount and manner sufficient to eliminate such deficit Capital
Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(e) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith. After the occurrence of an
allocation of income or gain to a Partner in accordance with this
Section 5.1(e), to the extent permitted by Regulations Section 1.704-1(b), items
of expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.1(e).

(f) Capital Account Deficits. Loss (or items of loss) shall not be allocated to
a Limited Partner to the extent that such allocation would cause or increase a
deficit in such Partner’s Capital Account at the end of any fiscal year (after
reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5). Any net loss in excess of that limitation shall
be allocated to the General Partner. After the occurrence of an allocation of
net loss to the General Partner in accordance with this Section 5.1(d), to the
extent permitted by Regulations Section 1.704-1(b), Profit shall be allocated to
such Partner in an amount necessary to offset the net loss previously allocated
to such Partner under this Section 5.1(f).

(g) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of profit and loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal

 

19



--------------------------------------------------------------------------------

year had ended on the date of the transfer, or (ii) based on the number of days
of such fiscal year that each was a Partner without regard to the results of
Partnership activities in the respective portions of such fiscal year in which
the transferor and the transferee were Partners. The General Partner, in its
sole and absolute discretion, shall determine which method shall be used to
allocate the distributive shares of the various items of Profit and profit and
loss between the transferor and the transferee Partner.

(h) Curative Allocations. The allocations set forth in Section 5.1(d), (e) and
(f) of this Agreement (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. The General Partner is authorized to
offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(i). Therefore, notwithstanding any other
provision of this Section 5.1 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account is,
to the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Section 5.1(a), (b), (c) and (g).

5.2 Distribution of Cash.

(a) The Partnership may distribute cash on a quarterly (or, at the election of
the General Partner, more or less frequent) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.2(b); provided, however, that
if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than a Partnership Record
Date, the cash distribution attributable to such additional Partnership Interest
relating to the Partnership Record Date next following the issuance of such
additional Partnership Interest shall be reduced in the proportion equal to one
minus (i) the number of days that such additional Partnership Interest is held
by such Partner bears to (ii) the number of days between such Partnership Record
Date and the immediately preceding Partnership Record Date.

(b) Except for distributions pursuant to Section 5.6 of this Agreement in
connection with the dissolution and liquidation of the Partnership and subject
to the provisions of Section 5.2(c), 5.2(d), 5.3, 5.5 and 8.7 of this Agreement,
distributions shall be made in accordance with the following provisions:

(i) all distributions of Net Sales Proceeds shall be made: (A) first, 100% to
the OP Unitholders in accordance with their respective Percentage Interests on
the Partnership Record Date until the General Partner (and its shareholders),
have received cumulative distributions under this Section 5.2(b) (taking into
account the aggregate distributions made pursuant to this Section 5.2(b)(i) and
Section 5.2(b)(ii) below), equal to the aggregate Capital Contributions made by
the General Partner (and its shareholders), to the Partnership plus a
cumulative, noncompounded pre-tax rate of return

 

20



--------------------------------------------------------------------------------

thereon of 6.5% per annum, determined by taking into account the dates on which
all such Capital Contributions and distributions were made and (B) second,
(1) 85% to the OP Unitholders, in accordance with their respective Percentage
Interests on the Partnership Record Date and (2) 15% to the Special OP
Unitholders in accordance with their respective Special Percentage Interests on
the Partnership Record Date; and

(ii) all distributions of cash other than Net Sales Proceeds shall be made to
the OP Unitholders in accordance with their respective Percentage Interests on
the Partnership Record Date.

(c) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(c) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.

 

21



--------------------------------------------------------------------------------

(d) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

5.3 REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make shareholder distributions that
will allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.

5.4 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.5 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.

5.6 Distributions Upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners in proportion to their respective positive Capital
Account balances, determined after taking into account all allocations required
to be made pursuant to Section 5.1 hereof and all prior distributions made
pursuant to this Article 5, in compliance with Treasury Regulation
Section 1.704-1(b)(2)(ii)(b)(2). Notwithstanding any other provision of this
Agreement, the amount by which the value, as determined in good faith by the
General Partner, of any property other than cash to be distributed in kind to
the Partners exceeds or is less than the Carrying Value of such property shall,
to the extent not otherwise recognized by the Partnership, be taken into account
in computing net profit and net loss of the Partnership (or items thereof) for
purposes of crediting or charging the Capital Accounts of, and distributing
proceeds to, the Partners, pursuant to this Agreement. To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

5.7 Substantial Economic Effect. It is the intent of the Partners that the
allocations of net profit and net loss (and items thereof), under this Agreement
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses attributable to
nonrecourse debt) within the meaning of Section 704(b) of the Code as
interpreted by the Regulations promulgated pursuant thereto. Article 5 and other
relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

 

22



--------------------------------------------------------------------------------

ARTICLE 6

RIGHTS, OBLIGATIONS AND

POWERS OF THE GENERAL PARTNER

6.1 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, operate, lease, dispose and exchange of any
Assets, that the General Partner determines are necessary or appropriate or in
the best interests of the business of the Partnership;

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

(vi) to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

 

23



--------------------------------------------------------------------------------

(viii) to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;

(x) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv) to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such remuneration as the
General Partner may deem reasonable and proper;

(xv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership, including
returns on Form 1065, and to issue Form 1065 (Schedule K-1) to the Partners, as
appropriate;

(xviii) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

 

24



--------------------------------------------------------------------------------

(xix) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

(xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

(xxi) to merge, consolidate or combine the Partnership with or into another
Person;

(xxii) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT and to file federal income tax returns
on Form 1120-REIT, unless the General Partner voluntarily terminates its REIT
status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.2 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.3 Indemnification and Exculpation of Indemnitees.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is

 

25



--------------------------------------------------------------------------------

established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership.

(b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

(c) The indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(e) For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

26



--------------------------------------------------------------------------------

(h) The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

(i) Notwithstanding the foregoing, the Partnership may not indemnify or hold
harmless an Indemnitee for any liability or loss unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Partnership; (ii) the Indemnitee was acting on behalf of or performing
services for the Partnership; (iii) the liability or loss was not the result of
(A) negligence or misconduct, in the case that the Indemnitee is a director of
the General Partner (other than an Independent Director), the Advisor or an
Affiliate of the Advisor or (B) gross negligence or willful misconduct, in the
case that the Indemnitee is an Independent Director; and (iv) the
indemnification or agreement to hold harmless is recoverable only out of net
assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which Securities were offered or sold as to indemnification for violations of
securities laws.

6.4 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its shareholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its shareholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its shareholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its

 

27



--------------------------------------------------------------------------------

shareholders or the Limited Partner shall be resolved in favor of the
shareholders. The General Partner shall not be liable for monetary damages for
losses sustained, liabilities incurred, or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.5 Reimbursement of General Partner.

(a) Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.

6.6 Outside Activities. Subject to (a) Section 6.8 hereof, (b) the Charter and
(c) any agreements entered into by the General Partner or its Affiliates with
the Partnership, a Subsidiary or any officer, director, employee, agent,
trustee, Affiliate or shareholder of the General Partner, the General Partner
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners nor any other

 

28



--------------------------------------------------------------------------------

Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any such business ventures, interests or
activities, and the General Partner shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person.

6.7 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement, applicable law and the REIT
status of the General Partner.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are, in the General Partner’s sole discretion, on
terms that are fair and reasonable to the Partnership.

6.8 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of any Asset shall be conducted through
the Partnership or one or more Subsidiary Partnerships; provided, however, that
the General Partner is allowed to make a direct acquisition, but if and only if,
such acquisition is made in connection with the issuance of Additional
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.

6.9 Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General

 

29



--------------------------------------------------------------------------------

Partner hereby declares and warrants that any Partnership assets for which legal
title is held in the name of the General Partner or any nominee or Affiliate of
the General Partner shall be held by the General Partner for the use and benefit
of the Partnership or one or more Subsidiary Partnerships in accordance with the
provisions of this Agreement; provided, however, that the General Partner shall
use its commercially reasonable efforts to cause beneficial and record title to
such assets to be vested in the Partnership as soon as reasonably practicable.
All Partnership assets shall be recorded as the property of the Partnership in
its books and records, irrespective of the name in which legal title to such
Partnership assets is held.

6.10 Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
dividend reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner redeemed such REIT Shares. Moreover, if the
General Partner makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner to acquire an equal number of Partnership Units
held by the General Partner. In the event any REIT Shares are redeemed by the
General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of the General Partner’s Partnership Units for an equivalent
purchase price based on the application of the Conversion Factor.

6.11 No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense (in connection with the Offering or
otherwise) that would be duplicative of fees and expenses paid by the General
Partner.

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1 Transfer of the General Partner’s Partnership Interest.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Section 7.1(c), (d) or (e).

(b) The General Partner agrees that its Percentage Interest will at all times be
in the aggregate, at least 0.1%.

(c) Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
(e) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:

(i) the consent of Limited Partners holding more than 50% of the Percentage
Interests and more than 50% of the Special Percentage Interests of the Limited
Partners is obtained;

 

30



--------------------------------------------------------------------------------

(ii) as a result of such Transaction all Limited Partners will receive (A) for
each Partnership Unit (other than the Special Units) an amount of cash,
securities, or other property equal to the product of the Conversion Factor and
the greatest amount of cash, securities or other property paid in the
Transaction to a holder of one REIT Share in consideration of one REIT Share,
provided that if, in connection with the Transaction, a purchase, tender or
exchange offer (“Offer”) shall have been made to and accepted by the holders of
more than 50% of the outstanding REIT Shares, each holder of Partnership Units
shall be given the option to exchange its Partnership Units for the greatest
amount of cash, securities, or other property which a Limited Partner holding
Partnership Units would have received had it (1) exercised its Redemption Right
and (2) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer and (B) for each Special Partnership Unit an amount of
cash, securities or other property (as applicable based upon the type of
consideration and the proportions thereof paid to holders of REIT Shares in the
Transaction) determined as set forth pursuant to Section 5.2(b)(i) or
Section 8.7(b) hereof, as applicable; or

(iii) the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) have the right to receive (1) in exchange for their
Partnership Units (other than the Special Units), an amount of cash, securities,
or other property (expressed as an amount per REIT Share) that is no less than
the product of the Conversion Factor and the greatest amount of cash,
securities, or other property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares and (2) in exchange for their
Special Partnership Units, an amount of cash, securities or other property (as
applicable based upon the type of consideration and the proportions thereof paid
to holders of REIT Shares in the Transaction) determined as set forth pursuant
to Section 8.7 hereof.

(d) Notwithstanding Section 7.1(c), the General Partner may merge with or into
or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of REIT

 

31



--------------------------------------------------------------------------------

Shares or options, warrants or other rights relating thereto, and which a holder
of Partnership Units could have acquired had such Partnership Units been
exchanged immediately prior to such merger or consolidation. Such amendment to
this Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of REIT Shares and make such amendments to Sections 8.5
and 8.7 hereof so as to approximate the existing rights and obligations set
forth in Sections 8.5 and 8.7 as closely as reasonably possible. The above
provisions of this Section 7.1(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.

(e) Notwithstanding Section 7.1(c),

(i) a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and

(ii) the General Partner may engage in any transaction that is not required to
be submitted to the vote of the holders of the REIT Shares by (A) law or (B) the
rules of any national securities exchange on which the REIT Shares are Listed.

7.2 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that (x) the admission of the person to be admitted as a substitute
or additional General Partner is in conformity with the Act and (y) none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal tax purposes, or (ii) the loss of any Limited
Partner’s limited liability.

 

32



--------------------------------------------------------------------------------

7.3 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal, deemed
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.3(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.2 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is, on the date of such occurrence, a partnership, the withdrawal of, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within ninety (90) days after such occurrence,
may elect to continue the business of the Partnership for the balance of the
term specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a majority in interest of the Limited Partners. If the Limited
Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.

7.4 Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death or dissolution of, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

(b) If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.3(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.2 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from

 

33



--------------------------------------------------------------------------------

the substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the General Partner and a majority in
interest of the Limited Partners within ten (10) days following the removal of
the General Partner. In the event that the parties are unable to agree upon an
appraiser, the removed General Partner and a majority in interest of the Limited
Partners each shall select an appraiser. Each such appraiser shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest within thirty (30) days of the General Partner’s removal,
and the fair market value of the removed General Partner’s General Partnership
Interest shall be the average of the two appraisals; provided, however, that if
the higher appraisal exceeds the lower appraisal by more than 20% of the amount
of the lower appraisal, the two appraisers, no later than forty (40) days after
the removal of the General Partner, shall select a third appraiser who shall
complete an appraisal of the fair market value of the removed General Partner’s
General Partnership Interest no later than sixty (60) days after the removal of
the General Partner. In such case, the fair market value of the removed General
Partner’s General Partnership Interest shall be the average of the two
appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, until
transfer under Section 7.4(b), shall be converted to that of a special Limited
Partner; provided, however, such removed General Partner shall not have any
rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, profit, gain or
loss allocations or cash distributions allocable or payable, as the case may be,
to the Limited Partners. Instead, such removed General Partner shall receive and
be entitled only to retain distributions or allocations of such items that it
would have been entitled to receive in its capacity as General Partner, until
the transfer is effective pursuant to Section 7.4(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary,
desirable and sufficient to effect all the foregoing provisions of this Section.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1 Management of the Partnership. The Limited Partners shall not participate in
the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

8.2 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

 

34



--------------------------------------------------------------------------------

8.3 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4 Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
tax purposes. The General Partner shall be entitled to make such reasonable
inquiry of the Limited Partners as is required to establish compliance by the
Limited Partners with the provisions of this Section.

8.5 Redemption Right.

(a) Subject to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e) and 8.5(f) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner,
other than the General Partner, shall, after holding their Partnership Units for
at least one year, have the right (subject to the terms and conditions set forth
herein) to require the Partnership to redeem (a “Redemption”) all or a portion
of the Partnership Units (other than Special Units), held by such Limited
Partner in exchange (a “Redemption Right”) for REIT shares issuable on, or the
Cash Amount payable on, the Specified Redemption Date, as determined by the
General Partner in its sole discretion, provided that such Partnership Units
(the “Tendered Units”) shall have been outstanding for at least one year. Any
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the Partnership (with a copy to the General Partner) by the Limited Partner
exercising the Redemption Right (the “Tendering Party”). No Limited Partner may
deliver more than two Notices of Redemption during each calendar year. A Limited
Partner may not exercise the Redemption Right for less than 1,000 Partnership
Units or, if such Limited Partner holds less than 1,000 Partnership Units, all
of the Partnership Units held by such Partner. The Tendering Party shall have no
right, with respect to any Partnership Units so redeemed, to receive any
distribution paid with respect to Partnership Units if the record date for such
distribution is on or after the Specified Redemption Date.

(b) If the General Partner elects to redeem Tendered Units for REIT Shares
rather than cash, then the Partnership shall direct the General Partner to issue
and deliver such REIT Shares to the Tendering Party pursuant to the terms set
forth in this Section 8.5(b), in which case, (i) the General Partner, acting as
a distinct legal entity, shall assume directly the obligation with respect
thereto and shall satisfy the Tendering Party’s exercise of its Redemption
Right, and (ii) such transaction shall be treated, for federal income tax

 

35



--------------------------------------------------------------------------------

purposes, as a transfer by the Tendering Party of such Tendered Units to the
General Partner in exchange for REIT shares. The percentage of the Tendered
Units tendered for Redemption by the Tendering Party for which the General
Partner elects to issue REIT Shares (rather than cash) is referred to as the
“Applicable Percentage.” In making such election to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Limited Partners over another nor discriminates
against a group or class of Limited Partners. If the Partnership elects to
redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the General Partner in exchange for a number of REIT Shares
equal to the product of the REIT Shares Amount and the Applicable Percentage.
The product of the Applicable Percentage and the REIT Shares Amount, if
applicable, shall be delivered by the General Partner as duly authorized,
validly issued, fully paid and accessible REIT Shares free of any pledge, lien,
encumbrance or restriction, other than the Ownership Limit (as calculated in
accordance with the Charter) and other restrictions provided in the Article of
Incorporation, the bylaws of the General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Notwithstanding the provisions of
Section 8.5(a) and this Section 8.5(b), the Tendering Parties shall have no
rights under this Agreement that would otherwise be prohibited under the
Charter.

(c) In connection with an exercise of Redemption Rights pursuant to this
Section 8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:

(1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Ownership Limit (or, if applicable the Excepted
Holder Limit);

(2) A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares prior to the
closing of the Redemption on the Specified Redemption Date; and

(3) An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 8.5(c)(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Ownership Limit (or, if applicable, the Excepted Holder Limit).

(4) Any other documents as the General Partner may reasonably require in
connection with the issuance of REIT Shares upon the exercise of the Redemption
Right.

 

36



--------------------------------------------------------------------------------

(d) Any Cash Amount to be paid to a Tendering Party pursuant to this Section 8.5
shall be paid on the Specified Redemption Date; provided, however, that the
General Partner may elect to cause the Specified Redemption Date to be delayed
for up to an additional 180 days to the extent required for the General Partner
to provide financing to be used to make such payment of the Cash Amount, by
causing the issuance of additional REIT Shares or otherwise. Notwithstanding the
foregoing, the General Partner agrees to use its commercially reasonable efforts
to cause the closing of the acquisition of Tendered Units hereunder to occur as
quickly as reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights to prevent, among other things, (a) any person
from owning shares in excess of the Ownership Limit and the Excepted Holder
Limit, (b) the General Partner’s common stock from being owned by less than 100
persons, the General Partner from being “closely held” within the meaning of
section 856(h) of the Code, and as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof to each of the Limited Partners holding Partnership Units, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid having the Partnership be treated as a “publicly traded partnership”
under section 7704 of the Code.

(f) A redemption fee may be charged in connection with an exercise of Redemption
Rights pursuant to this Section 8.5.

8.6 Registration. Subject to the terms of any agreement between the General
Partner and one or more Limited Partners with respect to Partnership Units held
by them:

(a) Listing on Securities Exchange. If the General Partner shall list or
maintain the listing of any REIT Shares on any securities exchange or national
market system, it will at its expense and as necessary to permit the
registration and sale of the REIT Shares that may be issued upon redemption of
Partnership Units pursuant to Section 8.5 hereof (the “Redemption Shares”)
hereunder, list thereon, maintain and, when necessary, increase such listing to
include such Redemption Shares.

(b) Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement covering the resale of Redemption Shares if, in the
opinion of counsel to the General Partner, such Redemption Shares could be sold
by the holders thereof pursuant to Rule 144 under the Securities Act, or any
successor rule thereto.

8.7 Redemption or Conversion of Special Partnership Units. Upon the earliest to
occur of (a) the termination or nonrenewal of the Advisory Agreement for “cause”
(as defined in the Advisory Agreement), (b) a Termination Event, or (c) a
Liquidity Event which does not qualify as a Termination Event, the Special
Partnership Units will be exchanged for OP Units with a value as described below
and immediately thereafter will be redeemed, subject to the option of the
Special OP Unitholders to retain such OP Units received upon exchange of the
Special Partnership Units in such circumstances.

(a) Redemption of Special Partnership Units Upon Termination or Nonrenewal of
the Advisory Agreement for Cause. If the Advisory Agreement is terminated or not
renewed by the General Partner for “cause” (as defined in the Advisory
Agreement), all of the Special Partnership Units shall be redeemed by the
Partnership for $1 within thirty (30) days after the termination or nonrenewal
of the Advisory Agreement.

 

37



--------------------------------------------------------------------------------

(b) Redemption of Special Partnership Units upon a Termination Event or
Liquidity Event. Upon the occurrence of a Termination Event or a Liquidity
Event, the Special Partnership Units shall be exchanged for OP Units with a
value equal to the Net Sales Proceeds that would have been distributed to the
Special OP Unitholders under Section 5.2(b)(i)(B)(2) if all assets of the
Partnership had been sold for their fair market value, as determined in good
faith by the General Partner, all liabilities of the Partnership were satisfied
in full in cash according to their terms, and Net Sales Proceeds (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 5.2(b)(i), provided however, (i) in any case of a Liquidity Event of the
type described in Section 7.1(c) (including a Termination Event that is a
Liquidity Event), the General Partner shall determine such fair market value by
reference to the value paid to the holders of REIT Shares, if applicable, and
the implied value of the Partnership’s assets as a result of such Liquidity
Event, (ii) in any case of a Termination Event which is not a Liquidity Event of
the type described in Section 7.1(c), the General Partner shall determine such
fair market value by reference to a valuation provided by an independent
appraiser selected by the General Partner and approved by the Special OP
Unitholders, and (iii) in connection with a Listing, the General Partner shall
make such determination taking into account the market value of the General
Partner’s Listed shares based upon the average closing price, or average of bid
and asked prices, as the case may be, during a period of thirty (30) days during
which such shares are traded beginning 150 days after the Listing (the date on
which such valuation is determined to be referred to as the “Valuation Date”).
In the case of a Termination Event or Liquidity Event which is not a Listing,
such OP Units shall be redeemed in connection with such Termination Event or
Liquidity Event or as soon as is reasonably practicable thereafter, and in the
case of a Listing described above, the redemption of such OP Units shall occur
within 210 days thereof. The payment to the Special OP Unitholders upon the
redemption of their OP Units resulting from a Termination Event or a Liquidity
Event shall be paid in cash; provided, however that if the Board of Directors of
the General Partner determines that such payment will impair the capital of the
General Partner, such payment shall consist of a promissory note bearing
interest at a competitive market rate (determined by taking into account, among
other things, the size of the Partnership, its capital structure and financial
strength, its credit rating or the credit rating of its General Partner (if
applicable), the terms of the promissory note, including its maturity date,
principal balance, whether it is secured or unsecured, whether it pays interest
currently or allows it to accrue, and the liquidation preference of the
promissory note in relation to other liabilities and obligations of the
Partnership). The promissory note will be repaid pursuant to the terms thereof,
including using the entire net proceeds of each Sale of an Asset or Assets of
the Partnership in connection with or following the occurrence of the
Termination Event or a Liquidity Event. Notwithstanding anything to the contrary
in this Section 8.7, in the case of any termination or non-renewal of the
Advisory Agreement that is not in connection with a Liquidity Event or for
“cause” (as defined in the Advisory Agreement), the Special OP Unitholders shall
receive payment in the form of a promissory note, which shall be payable in 12
equal quarterly installments and will bear interest on the unpaid balance at a
rate determined by the Board of Directors of the General Partner to be fair and
reasonable; provided, however, that no payment shall be made in any quarter in
which such payment would impair the General Partner’s capital or jeopardize its
REIT status (and such deferred payments shall be delayed until the next quarter
in which payment would not impair the General Partner’s capital or jeopardize
REIT status); further provided that the payment of the outstanding balance on
any promissory note and all interest due on such note shall be accelerated upon
the occurrence of a Liquidity Event.

 

38



--------------------------------------------------------------------------------

(c) Limitation on Redemption and Conversion. Notwithstanding anything herein to
the contrary, no exchange or redemption pursuant to Section 8.7(b) shall be
permitted unless and until the General Partner (and its shareholders) have
received (or are deemed to have received pursuant to the deemed valuations set
forth in such sections) aggregate, cumulative distributions from the Partnership
for all years from operating income, sales proceeds and other sources in an
amount equal to (i) the sum of the aggregate capital contributions to the
Partnership by the General Partner (and its shareholders) for all years plus
(ii) a 6.5% cumulative non-compounded annual pre-tax return on the amount
described in the immediately preceding subclause (i).

8.8 Distribution Reinvestment Plan.

OP Unitholders may have the opportunity to join the General Partner’s
distribution reinvestment plan by completing an enrollment form which is
available upon request. A copy of the General Partner’s distribution
reinvestment plan is also available upon request. The shares of the General
Partner’s common stock which may be issued under the General Partner’s
distribution reinvestment plan are offered only by a prospectus.

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1 Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interest is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution o such Partnership Interest.

(b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.2 Restrictions on Transfer of Limited Partnership Interests.

(a) Subject to the provisions of 9.2(b) and (c), no Limited Partner may offer,
sell, assign, hypothecate, pledge or otherwise transfer all or any portion of
his Limited Partnership Interest, or any of such Limited Partner’s economic
rights as a Limited Partner, whether voluntarily or by operation of law or at
judicial sale or otherwise (collectively, a “Transfer”) without the consent of
the General Partner, which consent may be granted or withheld in its sole and
absolute discretion. Any such purported transfer undertaken without such consent
shall be considered to be null and void ab initio and shall not be given effect.
The General Partner may require, as a condition of any Transfer to which it
consents, that the transferor assume all costs incurred by the Partnership in
connection therewith.

 

39



--------------------------------------------------------------------------------

(b) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or clause (c) below or a Transfer pursuant to Section 9.5 below) of
all of its Partnership Interest pursuant to this Article 9 or pursuant to a
redemption of all of its Partnership Units pursuant to Section 8.5 or pursuant
to the redemption of the Limited Partner’s Special Partnership Units pursuant to
Section 8.7. Upon the permitted Transfer or redemption of all of a Limited
Partner’s Partnership Interest, such Limited Partner shall cease to be a Limited
Partner.

(c) Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), (e) and
(f) below, a Limited Partner may Transfer, without the consent of the General
Partner, all or a portion of its Partnership Interest to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.

(d) No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).

(e) No Transfer by a Limited Partner of its Partnership Interest, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or
(iii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.

(f) No transfer by a Limited Partner of any Partnership Interest may be made to
a lender to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.

 

40



--------------------------------------------------------------------------------

(g) Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

(h) Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion, and upon
the satisfactory completion of the following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof.

(iv) If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii) The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.

 

41



--------------------------------------------------------------------------------

(b) For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4 Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article 9 to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.

9.5 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.6 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind

 

42



--------------------------------------------------------------------------------

both owners under the applicable laws of the state of residence of such joint
owners. Upon the death of one owner of a Partnership Interest held in a joint
tenancy with a right of survivorship, the Partnership Interest shall become
owned solely by the survivor as a Limited Partner and not as an assignee. The
Partnership need not recognize the death of one of the owners of a jointly-held
Partnership Interest until it shall have received notice of such death. Upon
notice to the General Partner from either owner, the General Partner shall cause
the Partnership Interest to be divided into two equal Partnership Interests,
which shall thereafter be owned separately by each of the former owners.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1 Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all Certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

10.2 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

10.3 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4 Annual Tax Information and Report. Within seventy-five (75) days after the
end of each fiscal year of the Partnership, the General Partner shall furnish to
each person who was a Limited Partner at any time during such year the tax
information necessary to file such Limited Partner’s individual tax returns as
shall be reasonably required by law.

 

43



--------------------------------------------------------------------------------

10.5 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.

10.6 Reports to Limited Partners.

(a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.

(b) Any Partner shall further have the right to a private audit of the books and
records of the Partnership at the expense of such Partner, provided such audit
is made for Partnership purposes and is made during normal business hours.

 

44



--------------------------------------------------------------------------------

10.7 Safe Harbor Election. The Partners agree that, in the event the Safe Harbor
Regulation is finalized, the Partnership shall be authorized and directed to
make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) agrees to comply with all requirements of the
Safe Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The Tax Matters Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election.

ARTICLE 11

AMENDMENT OF AGREEMENT; MERGER

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(c), (d) or (e) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require (i) the consent of Limited
Partners holding more than 50% of the Percentage Interests of the Limited
Partners and (ii) in the case of any of the following (b), (c) or (d), the
consent of Limited Partners holding more than 50% of the Special Percentage
Interests of the Limited Partners:

(a) any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 8.5(d) or 7.1(d) hereof) in a
manner adverse to the Limited Partners;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.2 hereof;

(c) any amendment that would alter the Partnership’s allocations of profit and
loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2 hereof; or

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

ARTICLE 12

GENERAL PROVISIONS

12.1 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

 

45



--------------------------------------------------------------------------------

12.2 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.3 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.4 Severability. If any provision of this Agreement shall be declared illegal,
invalid, or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof.

12.5 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.6 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.7 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for violation of federal or state securities laws shall not be
governed by this Section 12.9.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Agreement of Limited Partnership, all as of the 9th
day of February, 2010.

 

GENERAL PARTNER: INDUSTRIAL INCOME TRUST INC., a Maryland corporation By:   /s/
Evan H. Zucker Name:   Evan H. Zucker Title:   President



--------------------------------------------------------------------------------

LIMITED PARTNERS: INDUSTRIAL INCOME ADVISORS GROUP LLC By:   /s/ John A.
Blumberg Name:   John A. Blumberg Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

 

Partner

   Cash
Contribution    Agreed Value of
Capital
Contribution     Partnership
Units    Special
Partnership
Units    Percentage
Interest     Special
Percentage
Interest  

GENERAL PARTNER:

               

Industrial Income Trust Inc.
518 17th Street, 17th Floor
Denver, CO 80202

   $ 2,000    $ 202,000 *    20,200    —      100 %    —     

ORIGINAL LIMITED PARTNERS:

               

Industrial Income Advisors Group LLC
518 17th Street, 17th Floor
Denver, CO 80202

   $ 1,000    $ 1,000      —      100    —        100 % 

Totals

   $ 3,000    $ 203,000      20,200    100    100 %    100 % 

* Includes $200,000 of OP Units originally purchased by Industrial Income
Advisors LLC and subsequently exchanged for 20,000 shares of common stock of
Industrial Income Trust Inc. on December 14, 2009.



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF REDEMPTION RIGHT

In accordance with Section 8.5 of the Amended and Restated Limited Partnership
Agreement (the “Agreement”) of Industrial Income Operating Partnership LP, the
undersigned hereby irrevocably (i) presents for redemption                     
Partnership Units in Industrial Income Operating Partnership LP in accordance
with the terms of the Agreement and the Redemption Right referred to in
Section 8.5 thereof, (ii) surrenders such Partnership Units and all right, title
and interest therein, and (iii) directs that the Cash Amount or REIT Shares
Amount (as defined in the Agreement) as determined by the General Partner
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if REIT Shares (as defined in the Agreement) are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.

 

Dated: ______________________, _________             (Name of Limited Partner)  
           (Signature of Limited Partner)           (Mailing Address)          
(City)    (State)    (Zip Code)         Signature Guaranteed by:      

If REIT Shares are to be issued, issue to:

Name: ____________________________

Social Security

or Tax I.D. Number: _________________

 

B-1